                                                                         JS-6
 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10

11    STEVE GALLION, individually and ) Case No. 5:18-cv-02065-CJC
      on behalf of all others similarly )
12
      situated,                         ) ORDER DISMISSING
13                                      ) PLAINTIFF’S INDIVIDUAL
      Plaintiff,                        ) CLAIMS WITH PREJUDICE AND
14                                      ) CLASS CLAIMS WITHOUT
                            v.          ) PREJUDICE
15
                                        )
16    CALLINGPOST                       )
      COMMUNICATIONS, INC.;             )
17     DOES 1-10 Inclusive,             )
18
                                        )
                   Defendant.           )
19

20
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
21
     this matter is dismissed in its entirety with prejudice as to the named plaintiff, and
22
     without prejudice as to the putative class alleged in the complaint, pursuant to
23
     Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party shall bear
24
     its/his own costs and attorneys’ fees.
25

26   Dated: May 16, 2019
27
                                               _______________________________
                                               Hon. Cormac J. Carney
28
                                               UNITED STATES DISTRICT JUDGE



                                         Order to Dismiss - 1
